DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments submitted on 05/25/2021 have been fully considered. The remarks and amendments submitted by the applicant for claims 1-2, 4-6, 10 and 15 has overcome the objections stated in non-final rejection.
Prior art Pollock (US2008/0191504A1), Burkhard (US2008/0121048A1) and Clutter (US5998944) have been found to be the closest prior art.
Regarding claim 1, Pollock teaches an apparatus (abstract, a system) for magnetically attaching to a load (abstract, securing a load to the magnet), comprising: a power source ([0035], electrical power provided by the magnet controller 26); an electromagnet (i.e. lifting magnet 14) (fig.1C) (also refer to [0017], electro-magnet referred to herein as a lifting magnet 14) comprising a coil (implicit) connectable to the power source for feeding current to the coil ([0035], current may be provided to operate the magnet 14) for attaching to the load by a magnetic force ([0035], different classification of material LS, LM, LL to be lifted by the magnet 14); and a controller (i.e. controller 28) (fig.1C) operatively connected to the power source ([0024], providing a command 104 to the magnet controller 26 from the PLC 28), the coil (e.g. 
Pollock does not explicitly teach the power source in the apparatus is a direct current power source. Pollock also does not teach the apparatus comprising: a current measurement device connected to the coil; a user interface for displaying information indicating a load capacity of the apparatus; and a controller operatively connected to the direct current power source, the coil, the current measurement device and the user interface, the controller configured to: measuring current of the coil; determining a rise time of the current to a nominal value of current of the coil, when the load is attached to the apparatus; determining a load capacity of the apparatus based on the rise time of the current to the nominal value; and displaying the load capacity and/or a usage level of the load capacity on the user interface.
Burkhard teaches an apparatus (abstract, an electromagnetic force-compensation direct-measuring system) for attaching to a load (i.e. load receiver 8) (fig.1), comprising: a current measurement device connected to the coil ([0004], current is being measured which flows through the coil); and a controller operatively (i.e. control unit 16) (fig.1) connected to the power source (e.g. controller 16 is connected to power source 15) (fig.1), the coil (e.g. controller 16 is connected to coil 11 via power supply 15 and conductors 13 and 14) (fig.1), the controller configured to: connecting the direct current power source to the coil ([0043], The compensation current which is directed through the circuit into the coil 11 is controlled by a suitable control unit 16); measuring current of the coil ([0004], current is being measured which flows through the coil); determining a rise time of the current to a nominal value of current of the coil ([0041], changing the amount of compensation current), when the load is attached to 
Burkhard does not explicitly teach that the apparatus attaches magnetically to the load and the power source is a direct current power source. Additionally, Burkhard does not teach determining a rise time of the current to a nominal value of current of the coil, when the load is attached to the apparatus; determining a load capacity of the apparatus based on the rise time of the current to the nominal value; and displaying the load capacity and/or a usage level of the load capacity on the user interface.
Clutter teaches an apparatus (abstract, an apparatus) for magnetically attaching to a load (abstract, lifting magnet 12 of a materials handling machine 10), comprising: a direct current power source (i.e. direct current (DC) electrical generator 22) (fig.1); a user interface (i.e. control panel 19) (fig.1) for displaying information indicating a load capacity of the apparatus (column 7 lines 46-48, if either an under-voltage condition or an over-voltage condition is present, the PLC 40 illuminates the light L2); and a controller (i.e. PLC 40) (fig.2) operatively connected to the direct current power source (e.g. controller 40 is connected to power source 22 via conductors 28 and 30) (fig.2), the coil (e.g. controller 40 is connected to coil in electromagnet 12 via conductors 28 and 30) (fig.2) and the user interface (e.g. controller 40 is connected to user interface 19) (fig.2), the controller configured to: connecting the direct current power source to the coil (column 8 lines 33-36, a circuit is completed between a first input of the PLC 40 and the source 50, thereby causing the PLC 40 to execute the "lift" cycle); 
Clutter does not explicitly teach a current measuring device connected to the coil. Clutter also does not teach a controller configured to: determining a rise time of the current to a nominal value of current of the coil, when the load is attached to the apparatus; determining a load capacity of the apparatus based on the rise time of the current to the nominal value; and displaying the load capacity and/or a usage level of the load capacity on the user interface.
Pollock, Burkhard and Clutter, taken singly or in combination does not fairly teach or suggest a controller configured to: determining a rise time of the current to a nominal value of current of the coil, when the load is attached to the apparatus; determining a load capacity of the apparatus based on the rise time of the current to the nominal value; and displaying the load capacity and/or a usage level of the load capacity on the user interface.
Claims 2-7 are allowed because they depend on allowable claim 1. 
Regarding claim 8, the method is allowed for the same reasons as stated in claim 1.
Claims 9-14 are allowed because they depend on allowable claim 8.
Regarding claim 15, the computer program is allowed for the same reasons as stated in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











	/THIENVU V TRAN/                                                            Supervisory Patent Examiner, Art Unit 2839